DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the application filed on 24 June 2020.  Claims 1-23 are currently pending, and are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
In particular, the element “a conveyance means for conveying the toolstring within the well” recited in claims 13 and 14 has been interpreted under 35 U.S.C. 112(f).  Accordingly, the structure of the conveyance means has been interpreted as described on page 3, lines 20-27, of the WO 2019/133873 publication, as being or comprising “a wireline, slickline, e-line, coiled tubing, drill pipe, production tubing, and/or other conveyance means, and may comprise and/or be operable in conjunction with means for communication between the tool string 110, the tensioning device 170, and/or one or more other portions of the surface equipment 175, including the power and control system 172. The conveyance means 160 may comprise a multi-conductor wireline and/or other electrical conductor(s) extending between the tool string 110 and the surface equipment 175.”

Claim Objections
Claims 2-8, 10, and 21 are objected to because of the following informalities: 
Claims 2-8 and 10 list various possible variables for the input/output recited in claim 1.  Each of these variables should be preceded by “a” or “an”, as appropriate.  For example, with reference to claim 2, “outer diameter” of line 3 should read ---an outer diameter---.  On line 4, “weight” should read ---a weight---.  On line 5, “breaking strength” should read ---a breaking strength---.
Claim 21, lines 3 and 5, recites “the generated conveyance model”.  It appears that this should simply read ---the conveyance model---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "the toolstring" and “the conveyance means” on lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  It appears that claim 14 may have been intended to depend from claim 13 rather than claim 10 and has been given this interpretation during examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	With reference to claim 1:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to an apparatus.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites “a conveyance model operable to predict an output in response to an input, wherein: the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input; and the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output”, which are elements directed to a mental process, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  (MPEP 2106.04(a))  For example, a human, in their mind or on a piece of paper, may have a simplistic model to predict an output in response to an input (such as knowing that, if 2x=y, then an input of “2” for x would generate/predict an output of “4” for y).
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely list possible variables for the input and output.  Such specific data does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Additionally, specific inputs/outputs merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.04(d)(I))  Thus, these additional elements do not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely comprise a generic apparatus, and limitations that amount to nothing more than an instruction to apply an abstract idea using a generic computer do not constitute elements that are significantly more.  Further, again, the 

With reference to claim 2:
	Claim 2 recites the additional limitation of “wherein the wireline input comprises information pertaining to one or more of: outer diameter of a wireline for conveying a toolstring within a well; weight of the wireline; one or more coefficients of the wireline; breaking strength of the wireline; one or more weak points of the wireline; and/or friction reduction means of the wireline”, which is directed to the limitation of “the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input”, as recited in claim 1.  Therefore, the limitation of claim 2 falls under the same abstract idea of a mental process.  This limitation further merely specifies several possible values of a particular input, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 2 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 3:
	Claim 3 recites the additional limitation of “wherein the toolstring input comprises information pertaining to one or more of: length of a toolstring for conveying within a well; outer diameter of the toolstring; weight of the toolstring; friction reduction means of the toolstring; normal force applied to the toolstring; yield strength of the toolstring; and/or stroke length of a stroking component of the toolstring”, which is directed to the limitation of “the input comprises one or more of a wireline input, a 

With reference to claim 4:
	Claim 4 recites the additional limitation of “wherein the well input comprises information pertaining to one or more of: length of a well; inner diameter of the well; condition of the well; one or more characteristics of fluid within the well; pressure within the well; one or more temperatures within the well; one or more characteristics of production into and/or from the well; one or more characteristics of one or more injections into the well; and/or one or more characteristics of one or more reservoirs intersected by the well”, as recited in claim 1.  Therefore, the limitation of claim 4 falls under the same abstract idea of a mental process.  This limitation further merely specifies several possible values of a particular input, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 4 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 5:
	Claim 5 recites the additional limitation of “wherein the conveyance input comprises information pertaining to one or more of: running speed of a toolstring conveyed within a well; 10pressure control friction pertaining to conveyance of the toolstring within the well; one or more characteristics of 

With reference to claim 6:
	Claim 6 recites the additional limitation of “wherein the surface weight versus depth output comprises information pertaining to one or more of: hold-up depth; variance of hold-up depth based on variation of rollers, standoffs, and/or other friction reduction means; jar surface weight; tractor force; maximum production; stick/slip pick-up; and/or variance of stick/slip pick-up based on variation of rollers, standoffs, and/or other friction reduction means”, which is directed to the limitation of “the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output”, as recited in claim 1.  Therefore, the limitation of claim 6 falls under the same abstract idea of a mental process.  This limitation further merely specifies several possible values of a particular output, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 6 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 7:


With reference to claim 8:
	Claim 8 recites the additional limitation of “wherein the jarring effect output comprises information pertaining to one or more of: distance; and/or number of jarring events”, which is directed to the limitation of “the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output”, as recited in claim 1.  Therefore, the limitation of claim 8 falls under the same abstract idea of a mental process.  This limitation further merely specifies several possible values of a particular output, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 8 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 9:


With reference to claim 10:
	Claim 10 recites the additional limitation of “wherein the intermediary data comprises information pertaining to one or more of: friction factor; buoyancy; zero-friction surface weight; frictional drag; differential sticking; and/or jarring impact”, which is directed to the limitation of “the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input”, as recited in claim 1.  Therefore, the limitation of claim 10 falls under the same abstract idea of a mental process.  This limitation further merely specifies several possible values of a particular input (and specifically of the intermediary data input), which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 10 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 11:


With reference to claim 12:
	Claim 12 recites the additional limitation of “wherein the frictional drag comprises mechanical-based drag and fluid-based drag”, which is directed to the limitation of “the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input”, as recited in claim 1.  Therefore, the limitation of claim 12 falls under the same abstract idea of a mental process.  This limitation further merely specifies several possible values of a particular input (and specifically of the intermediary data input), which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 12 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 13:
	Claim 13 recites the additional limitation of “wherein the frictional drag is of: a toolstring conveyed within a well; or a conveyance means for conveying the toolstring within the well”, which is 

With reference to claim 14:
	Claim 14 recites the additional limitation of “wherein the frictional drag is of the toolstring and the conveyance means”, which is directed to the limitation of “the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input”, as recited in claim 1.  Therefore, the limitation of claim 14 falls under the same abstract idea of a mental process.  This limitation further merely specifies several possible values of a particular input (and specifically of the intermediary data input), which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 14 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 15:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 15 recites “generating a conveyance model operable to predict an output in response to an input, wherein: the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input; and the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output”, which are steps directed to a mental process, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  (MPEP 2106.04(a))  For example, a human, in their mind or on a piece of paper, may generate a simplistic model to predict an output in response to an input (such as generating a mental model of 2x=y, where x is the input and y is the output, and predicting that an input of “2” for x would lead to an output of “4” for y).
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely list possible variables for the input and output of the generated model.  Such specific data does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Additionally, specific inputs/outputs merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.04(d)(I))  Thus, these additional elements do not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely comprise the recited specific inputs/outputs, which merely amount to generally linking the use of a judicial exception to a 

With reference to claim 16:
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 16 additionally recites:
“utilizing the generated conveyance model to predict the output based on the input”, which is similarly directed to the abstract idea of a mental process, as a human may mentally use the generated model to predict an output in response to an input.
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  Simply using the generated model does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Thus, this additional element does not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The claim does not recite additional elements that amount to significantly more than the judicial exception.

With reference to claim 17:
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 17 additionally recites:
“obtaining an actual measurement of the input and an actual measurement of the output”, which is similarly directed to the abstract idea of a mental process, as a human may mentally or manually measure input/output quantities;
“utilizing the generated conveyance model to obtain a predicted output based on the actual measurement of the input”, which is similarly directed to the abstract idea of a mental process, as a human may mentally use the generated model to predict an output in response to an input; and
“updating the generated conveyance model based on a difference between the predicted output and the actual measurement of the output”, which is similarly directed to the abstract idea of a mental process, as a human may mentally update their mental model if it is found to be inaccurate or incorrect.
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  These limitations, both individually and in combination, merely gather data, use the generated model based on some of this data (the input), and then update the model if the model is determined to be inaccurate.  In addition to being steps that can be performed purely mentally, these steps do not improve the functioning of a computer or of a model, nor do they offer improvements in a technical field.  Further, obtaining measurements of input/output amounts to mere insignificant extra-solution data-gathering activity. (MPEP 2106.05(g))  Thus, these additional elements do not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The claim does not recite additional elements that amount to significantly more than the judicial exception.  

With reference to claim 18:
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 18 additionally recites:
“utilizing the updated conveyance model to predict another output”, which is similarly directed to the abstract idea of a mental process, as a human may mentally use an updated mental model to predict an output in response to an input.
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  Simply using the updated model does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Thus, this additional element does not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The claim does not recite additional elements that amount to significantly more than the judicial exception.

With reference to claim 19:


With reference to claim 20:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 20 recites “utilizing a conveyance model to predict an output in response to an input, wherein: the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input; and the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output”, which are steps directed to a mental process, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  (MPEP 2106.04(a))  For example, a human, in their mind or on a piece of paper, may use a simplistic model to predict an output in response to an input (such as using a mental model of 2x=y, and predicting that an input of “2” for x would lead to an output of “4” for y).
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely list possible variables for the input and output of the generated model.  Such specific data does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Additionally, specific inputs/outputs merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.04(d)(I))  Thus, these additional elements do not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely comprise the recited specific inputs/outputs, which merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.05(h)).  Thus, these additional elements do not amount to significantly more than the abstract idea, and do not render the abstract idea patent eligible.  (MPEP 2106.05(f)).

With reference to claim 21:
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 21 additionally recites:
“obtaining an actual measurement of the input and an actual measurement of the output”, which is similarly directed to the abstract idea of a mental process, as a human may mentally or manually measure input/output quantities;
“utilizing the generated conveyance model to obtain a predicted output based on the actual measurement of the input”, which is similarly directed to the abstract idea of a mental process, as a human may mentally use the generated model to predict an output in response to an input; and
“updating the generated conveyance model based on a difference between the predicted output and the actual measurement of the output”, which is similarly directed to the abstract idea of a mental process, as a human may mentally update their mental model if it is found to be inaccurate or incorrect.
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  These limitations, both individually and in combination, merely gather data, use the generated model based on some of this data (the input), and then update the model if the model is determined to be inaccurate.  In addition to being steps that can be performed purely mentally, these steps do not improve the functioning of a computer or of a model, nor do they offer improvements in a technical field.  Further, obtaining measurements of input/output amounts to mere insignificant extra-solution data-gathering activity. (MPEP 2106.05(g))  Thus, these additional elements do not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The claim does not recite additional elements that amount to significantly more than the judicial exception.  

With reference to claim 22:
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 22 additionally recites:
“utilizing the updated conveyance model to predict another output”, which is similarly directed to the abstract idea of a mental process, as a human may mentally use an updated mental model to predict an output in response to an input.
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  Simply using the updated model does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Thus, this additional element does not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The claim does not recite additional elements that amount to significantly more than the judicial exception.

With reference to claim 23:
Claim 23 recites the additional limitation of “wherein the input further comprises intermediary data based on the input”, which is directed to the limitation of “the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input”, as recited in claim 20.  Therefore, the limitation of claim 23 falls under the same abstract idea of a mental process.  This limitation further merely specifies that the input includes a particular type of data, which similarly does not offer improvements to a computer/technical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 19-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Cerberus User Guide", Version 11.5, hereinafter Cerberus.
Cerberus discloses the invention as claimed, including a suite of modeling software capable of modeling various conveyance methods and accurately predicting/analyzing cumulative forces and coiled tubing fatigue at each stage of a drilling job (“About Cerberus”, page iii).  For example, Orpheus (a forces model within the Cerberus suite of models) calculates mechanical and hydraulic forces likely to affect conveyance methods and provides feedback to a human operator (“About Orpheus”, page 68).
With reference to claim 1, Cerberus discloses an apparatus (see pages 1 and 5-6, where various personal/network computers for running Cerberus are discussed) comprising: 

the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input (see, for example, the table of sensitivity analysis parameters on page 123, where input variables such as cable diameter and speed are listed); and 
the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output (see, for example, the calculated surface weight vs depth displayed as a graph on pages 97-98, and the calculated cable head tension vs depth discussed on page 133).
	With reference to claim 2, Cerberus further discloses that the wireline input comprises information pertaining to one or more of: outer diameter of a wireline for conveying a toolstring within a well; weight of the wireline; one or more coefficients of the wireline; breaking strength of the wireline; one or more weak points of the wireline; and/or friction reduction means of the wireline (see, for example, the WL column of the table of page 123, where wireline (WL) inputs such as cable diameter, breaking strength, and friction factor are listed).
	With reference to claim 3, Cerberus further discloses that the toolstring input comprises information pertaining to one or more of: length of a toolstring for conveying within a well; outer diameter of the toolstring; weight of the toolstring; friction reduction means of the toolstring; normal force applied to the toolstring; yield strength of the toolstring; and/or stroke length of a stroking component of the toolstring (see, for example, page 310, which discusses values such as the length, width, and outer diameter of a tool string as input in a tool string editor; and page 297, which notes that Orpheus specifically uses this tool string editor).
With reference to claim 4, Cerberus further discloses that the well input comprises information pertaining to one or more of: length of a well; inner diameter of the well; condition of the well; one or 
With reference to claim 5, Cerberus further discloses that the conveyance input comprises information pertaining to one or more of: running speed of a toolstring conveyed within a well; pressure control friction pertaining to conveyance of the toolstring within the well; one or more characteristics of production into and/or from the well; and/or one or more characteristics of one or more injections into the well (see, for example, the WL column of the table of page 123, where well inputs such as cable speed, RIH and POOH forces on end, and friction factor are listed).
With reference to claim 6, Cerberus further discloses that the surface weight versus depth output comprises information pertaining to one or more of: hold-up depth; variance of hold-up depth based on variation of rollers, standoffs, and/or other friction reduction means; jar surface weight; tractor force; maximum production; stick/slip pick-up; and/or variance of stick/slip pick-up based on variation of rollers, standoffs, and/or other friction reduction means (see, for example, page 97, where the lockup/holdup depth is calculated, and the table of Available Sensitivity Analysis Outputs on page 124).
With reference to claim 7, Cerberus further discloses that the cable head tension versus depth output comprises information pertaining to one or more of: quantified roller variance; and/or optimum jar setting (see, for example, pages 131, where cable head tension vs depth is output as a graph; page 133, first and last paragraphs, which notes that special calculations are done for rollers during cable head tension calculations; and page 326, which describes a tool editor in which tool sections (used in 
With reference to claim 8, Cerberus further discloses that the jarring effect output comprises information pertaining to one or more of: distance; and/or number of jarring events (see, for example, pages 86-87, which notes that a jar activation calculation may optionally be performed as part of the Orpheus calculations, and pages 448-451, which shows an editor for inputting jar activation options, such as distance (“Length”)).
With reference to claim 9, Cerberus further discloses that the input further comprises intermediary data based on the input (see, for example, page 89, where various possible intermediary data options, such as pressure or pipe surface, based on input such as conveyance or well characteristics are discussed; and page 110, where additional intermediary force options are presented).
With reference to claim 10, Cerberus further discloses that the intermediary data comprises information pertaining to one or more of: friction factor; buoyancy; zero-friction surface weight; frictional drag; differential sticking; and/or jarring impact (see, for example, the friction factor input in the table of Sensitivity Analysis Parameters on page 123).
	With reference to claim 11, Cerberus further discloses that the frictional drag is mechanical-based drag or fluid-based drag (see, for example, pages 135 and 358, where mechanical-based frictional drag parameters, such as the friction of tubing or casing, may be defined).
	With reference to claim 12, Cerberus further discloses that the frictional drag comprises mechanical-based drag and fluid-based drag (see, for example, pages 135 and 358, where mechanical-based frictional drag parameters, such as the friction of tubing or casing, may be defined; and pages 89, 91, and 110, where fluid forces/drag may be included in Orpheus calculations).
	With reference to claim 13, Cerberus further discloses that the frictional drag is of: a toolstring conveyed within a well; or a conveyance means for conveying the toolstring within the well (see, for 
	With reference to claim 14, Cerberus further discloses that the frictional drag is of the toolstring and the conveyance means (see, for example, pages 110 and 358, where frictional drag on a toolstring or conveyance means may be input and used in the Orpheus calculations).
With reference to claim 15, Cerberus discloses a method comprising: 
generating a conveyance model operable to predict an output in response to an input (see page 67, where the conveyance model corresponds to the Orpheus model within Cerberus; clearly, this model has been generated), wherein: 
the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input (see, for example, the table of sensitivity analysis parameters on page 123, where input variables such as cable diameter and speed are listed); and 
the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output (see, for example, the calculated surface weight vs depth displayed as a graph on pages 97-98, and the calculated cable head tension vs depth discussed on page 133).
With reference to claim 16, Cerberus further discloses utilizing the generated conveyance model to predict the output based on the input (see, for example, pages 68 and 123, where the conveyance model (Orpheus) is used to predict various possible outputs from a plurality of inputs).
With reference to claim 19, Cerberus further discloses that the input further comprises intermediary data based on the input (see, for example, page 89, where various possible intermediary data options, such as pressure or pipe surface, based on input such as conveyance or well characteristics are discussed; and page 110, where additional intermediary force options are presented).
With reference to claim 20, Cerberus discloses a method comprising: 

the input comprises one or more of a wireline input, a toolstring input, a well input, and/or a conveyance input (see, for example, the table of sensitivity analysis parameters on page 123, where input variables such as cable diameter and speed are listed); and 
the output comprises one or more of a surface weight versus depth output, a cable head tension versus depth output, and a jarring effect output (see, for example, the calculated surface weight vs depth displayed as a graph on pages 97-98, and the calculated cable head tension vs depth discussed on page 133).
With reference to claim 23, Cerberus further discloses that the input further comprises intermediary data based on the input (see, for example, page 89, where various possible intermediary data options, such as pressure or pipe surface, based on input such as conveyance or well characteristics are discussed; and page 110, where additional intermediary force options are presented).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerberus in view of Bello et al. (US 2016/0356125, hereinafter Bello).

	With reference to claim 17, Cerberus discloses all subject matter of the claimed invention as discussed above with respect to claim 15.  Additionally, Cerberus further discloses the following:
	obtaining an actual measurement of the input 
utilizing the generated conveyance model to obtain a predicted output based on the actual measurement of the input (see pages 123-124, where various outputs are predicted from one or more of these inputs).
However, though Cerberus does briefly mention that an actual measurement of an output such as surface weight may be measured so that an input parameter such as a friction coefficient can be adjusted to ensure a best match between the actual measurement and the model prediction (see page 134, “Friction Coefficient Analysis”), it does not explicitly teach the claimed model calibration and updating.  However, Bello from the same or similar field of endeavor does teach these features for a similar model for well production performance, including the following:
obtaining an actual measurement of the input and an actual measurement of the output (see paragraph [0002], where the actual measurement of the input corresponds to the real-time field data from a field source and the actual measurement of the output corresponds to the real-time measurement data from the field source);
utilizing the generated conveyance model to obtain a predicted output based on the actual measurement of the input (see paragraph [0002], where the field data is used to estimate production performance properties via a model); and 

Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to continually calibrate the models of Cerberus using the calibration method taught by Bello, the motivation for doing so being to ensure that the models being provided to users as part of the Cerberus modeling suite are accurate in their predictions.
With reference to claim 18, the combination of Cerberus and Bello discloses all subject matter of the claimed invention as discussed above with respect to claim 17.  Additionally, Bello further discloses utilizing the updated conveyance model to predict another output (see paragraph [0002], where production performance properties are now predicted using the calibrated model).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use the models of Cerberus as updated using the calibration method taught by Bello, the motivation for doing so being to ensure that the models used by well operators as part of the Cerberus modeling suite are accurate in their predictions.
With reference to claim 21, Cerberus discloses all subject matter of the claimed invention as discussed above with respect to claim 20.  Additionally, Cerberus further discloses the following:
	obtaining an actual measurement of the input 
utilizing the generated conveyance model to obtain a predicted output based on the actual measurement of the input (see pages 123-124, where various outputs are predicted from one or more of these inputs).

obtaining an actual measurement of the input and an actual measurement of the output (see paragraph [0002], where the actual measurement of the input corresponds to the real-time field data from a field source and the actual measurement of the output corresponds to the real-time measurement data from the field source);
utilizing the generated conveyance model to obtain a predicted output based on the actual measurement of the input (see paragraph [0002], where the field data is used to estimate production performance properties via a model); and 
updating the generated conveyance model based on a difference between the predicted output and the actual measurement of the output (see paragraph [0002], where the measurement data is used to update/calibrate the model by determining a difference between the model’s predicted properties and the measured properties and adjusting the model to minimize this difference).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to continually calibrate the models of Cerberus using the calibration method taught by Bello, the motivation for doing so being to ensure that the models being provided to users as part of the Cerberus modeling suite are accurate in their predictions.
With reference to claim 22, the combination of Cerberus and Bello discloses all subject matter of the claimed invention as discussed above with respect to claim 21.  Additionally, Bello further discloses utilizing the updated conveyance model to predict another output (see paragraph [0002], .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH E DRABIK whose telephone number is (571) 272-0902. The examiner can normally be reached Monday - Friday, 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SARAH E DRABIK/Examiner, Art Unit 2146                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148